 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT SEATTLE

 5      UNIT OWNERS ASSOCIATION OF
        JUDSON PLAZA CONDOMINIUM,
 6
                            Plaintiff,
 7                                                     C20-1787 TSZ
           v.
 8                                                     ORDER
        OREGON MUTUAL INSURANCE
 9      COMPANY,

10                          Defendant.

11         Counsel having telephonically advised the Court that this matter has been

12 resolved, and it appearing that no issue remains for the Court’s determination,

13         NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with
14 prejudice and without costs. Defendant’s motion, docket no. 19, to vacate the Clerk’s

15 Order entering default, docket no. 14, is STRICKEN as moot.

16         In the event settlement is not perfected, either party may move to reopen and trial

17 will be scheduled, provided such motion is filed within 30 days of the date of this Order.

18         The Clerk is directed to send a copy of this Order to all counsel of record.

19         IT IS SO ORDERED.
20         Dated this 18th day of May, 2021.
21

22
                                                     A
                                                     Thomas S. Zilly
23                                                   United States District Judge

     ORDER - 1
